Dempsey, J.
The plaintiff’s petition is on an account in the short form permitted by our code. This code provision is an exception to the general code rule in that it permits a legal conclusion tc be pleaded, to-wit, the averment that there is due cn the account sc much money, instead of requiring the facts to be set out.
The setting forth in totidem v.erbis of the account is but an equivalent to the bill of particulars formerly requirable in action of debt at common law. This bill of particulars could not be met by the general issue, but had to be answered by special plea-; and that seems tc be the rule under the code as tc acticns on accounts. The particular thing denied must be specially pleaded. Defendant does not seek to deny specially any of the items of the account, or even to admit any of them; be denied simply the amount due, and avers specially that it is not as much as plaintiff claims it to be. I think this is all right, and *452that by it plaintiff, as is perfectly legitimate, is put upon the proof the exact amount due on the account, and the number and amount of credits and payments.
A. C. Shattuck for the motion.
Kramer & Kramer contra.
Plaintiff’s motion is overruled.